Citation Nr: 1232987	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  08-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) rated 10 percent prior to July 29, 2011, and 50 percent thereafter.  

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1951 to June 1954 and with the United States Air Force from January 1955 to February 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO continued a 10 percent evaluation for PTSD and denied the claim for TDIU. 

In March 2011, the Veteran testified before the undersigned during a hearing at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the matters in June 2011 to the RO (via the Appeals Management Center (AMC)) for additional development.  Pursuant to the Board's remand directives, the RO/AMC obtained outstanding records of pertinent treatment and provided the Veteran with four VA examinations to evaluate the current level of severity of his service-connected disabilities and to determine whether the severity of any or all of those disabilities rendered him unemployable.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board observes that a remand is needed in order for the Agency of Original Jurisdiction (AOJ) to consider additional evidence received in August 2012 (after the last Supplemental Statement of the Case (SSOC) dated in June 2012), for which no waiver has been provided.  See 38 C.F.R. § 20.800.  This evidence includes additional VA treatment records dated after July 2011, which do not appear to have been considered in the June 2012 SSOC.  In addition, the record now contains an August 2012 private medical statement from the Veteran's treating physician, in which he addresses the severity of the Veteran's PTSD and the overall affect of his service-connected disabilities on his ability to maintain substantially gainful employment.  

A remand is also in order to afford the Veteran a new examination.  When last examined in July 2011, the examiner described the Veteran's PTSD as mild.  A review of the additional medical evidence indicates that the severity of the Veteran's disability due to PTSD appears to have worsened since the last examination in July 2011.  In this regard, the Veteran's treating physician characterized the Veteran's PTSD as "moderate-to-severe" in his August 2012 private medical statement.  This suggests an increase in severity from the findings in the most recent examination.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403  (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, the Board has no discretion and must remand this claim in order to afford the Veteran another VA examination.

Prior to any examination, the RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associated them with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.

2.  After all the available records have been associated with the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination, with an appropriate specialist, to evaluate the current severity of his PTSD disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file. 

The evaluation of PTSD should consist of all necessary psychiatric testing, to include a mental status evaluation. 

The examiner is asked to comment on the degree of severity of the Veteran's service-connected PTSD, and its affect on his employment and activities of daily living. 

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  Thereafter, the RO/AMC should readjudicate the issues on appeal with consideration of the additional evidence, including the updated VA and private medical records.  If any benefit sought on appeal are not fully granted, a supplemental statement of the case should be issued.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


